Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) and Species 2 (Figures 5A-5B) in the reply filed on 10/6/2021 is acknowledged. Claims 16-20 are withdrawn from consideration.

Information Disclosure Statement
Since this application is a continuation of US Application 15/884,343, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2014/0231370) in view of Hayashida et al. (US 5,890,598).
Regarding claim 1, Han discloses a wafer container (See Fig. 1A), comprising: a frame (10) having opposite sidewalls (a first sidewall at the left side of Fig. 1A and 1B, extending between 11a and 11b – although not shown in the figures, [0026] describes surfaces covered by a flat plate - the flat plate is the sidewall; and a second sidewall at the right side of Fig. 1A and 1B, extending between 11a and 11b  – although not shown in the figures, [0026] describes surfaces covered by a flat plate - the flat plate is the sidewall); and at least a pair of support structures (See “supporting structures” labeled in Fig. 1A shown below) respectively disposed on the opposite sidewalls of the frame, wherein the at least a pair of support structures comprise: a first support structure (at C in Fig. 1A labeled below) having a first connection portion (at 11C) and a plurality of first comb portions (at 13) connected to the first connection portion, wherein one of the plurality of first comb portions comprises a first main portion; and a second support structure (at A in Fig. 1A labeled below) having a second connection portion (at 11C) and a plurality of second comb portions (at 13) connected to the second connection portion, wherein one of the plurality of second comb portions comprises a second main portion. Han discloses  the claimed invention except for the a plurality of first island structures disposed over the first main portion wherein the plurality of first island structures are separated from each other; and a plurality of second island structures disposed over the second main portion wherein the plurality of second island structures are separated from each other.
However, Hayashida teaches a substrate container comprising a support structure (at 8 in Fig. 4) comprising a connection portion (at 7 in Fig. 4) and a plurality of comb portions (at 7a in Fig. 4 and Fig. 3) 

    PNG
    media_image1.png
    515
    710
    media_image1.png
    Greyscale

	Regarding claim 2, Han discloses the frame having a first sidewall (at the left side of Fig. 1A and 1B, extending between 11a and 11b – although not shown in the figures, [0026] describes surfaces covered by a flat plate - the flat plate is the sidewall) and a second sidewall (at the right side of Fig. 1A 
	Regarding claim 3, Han discloses the at least a pair of the supporting structures is configured to provide at least three supporting points to support at least one wafer in a XY plane (depending on the size/shape of wafer disposed within the container, three supporting structures A,B,C [labeled above] can provide at least three supporting points to support at least one wafer).
Regarding claim 4, Han discloses the first connection portion extends along a Y direction, and the plurality of first comb portions extend along a X direction and are alternately arranged along the Y direction.
Regarding claim 5, Han-Hayashida discloses the plurality of first island structures are disposed alternately along the X direction.
Regarding claim 6, Han-Hayashida discloses the claimed invention except for the specific shape of the island structures. However, to modify the islands to be any shape such as pyramidal in order to reduce the point of contact between the island and the substrate would entail a mere change in shape of the islands and yield only predictable results.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 7, Han discloses the second connection portion extends along a Y direction, and the plurality of second comb portions extend along a X direction and are alternately arranged along the Y direction.
Regarding claim 8, Han-Hayashida discloses the plurality of second island structures are disposed alternately along the X direction.

Regarding claims 10-11 and 13, Han discloses a wafer container (See Fig. 1A), comprising: a frame (10) having a first sidewall (at the left side of Fig. 1A and 1B, extending between 11a and 11b – although not shown in the figures, [0026] describes surfaces covered by a flat plate - the flat plate is the sidewall) and a second sidewall (at the right side of Fig. 1A and 1B, extending between 11a and 11b  – although not shown in the figures, [0026] describes surfaces covered by a flat plate - the flat plate is the sidewall) extending along a YZ plane, wherein the entire first sidewall is parallel with the entire second side wall; a plurality of first support structures (along the first sidewall), disposed on the first sidewall and arranged along a Z direction; and a plurality of second support structures (along the second sidewall), disposed on the second sidewall and arranged along the Z direction, wherein one of the plurality of first support structures is horizontally aligned with a corresponding second support structure to constitute a wafer holder; a first connection portion (at 11C) disposed on the first sidewall and extending along a Y direction; and a plurality of first comb portions (at 13) connected to the first connection portion, extending along the X direction, and alternately arranged along the Y direction, wherein one of the plurality of first comb portions comprises a first main portion; a second connection portion (at 11C) disposed on the second sidewall and extending along the Y direction; and a plurality of second comb portions (at 13) connected to the second connection portion, extending along the X direction, and alternately arranged along the Y direction, wherein one of the plurality of second comb portions comprises a second main portion. Han discloses  the claimed invention except for the a plurality of first island structures to hold a wafer in a XY plane disposed over the first main portion wherein the plurality of first island structures are separated from each other; and a plurality of second island 
However, Hayashida teaches a substrate container comprising a support structure (at 8 in Fig. 4) comprising a connection portion (at 7 in Fig. 4) and a plurality of comb portions (at 7a in Fig. 4 and Fig. 3) connected to the connection portion, wherein the plurality of comb portions comprises a main portion (7a) and a plurality of island structures (7b) disposed over the main portion wherein the plurality of island structures are separated from each other (See Fig. 6), for the purpose of making point-to-point contact with the substrate so as to not scratch it (See column 3, lines 13-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main portions of the comb portions of Han with a plurality of island structures as taught by Hayashida in order to reduce the contact between the support structures and the substrates to better protect the substrates. 
	Regarding claim 12, Han-Hayashida discloses the plurality of first island structures are disposed alternately along the X direction.
Regarding claim 14, Han-Hayashida discloses the plurality of second island structures are disposed alternately along the X direction.
Regarding claim 15, Han discloses the wafer container comprises a front opening shipping box (FOSB).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13 and 17 of U.S. Patent No. 10,811,291 in view of Hayashida et al. (US 5,890,598).  U.S. Patent No. 10,811,291 discloses the claimed invention except for the a plurality of first island . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735